The State has filed a motion for rehearing in which it is urged that we were in error on both propositions discussed in our original opinion. Said motion was supported by able oral argument and also by written argument *Page 518 
in connection with the motion. Appellant has filed an answer to the State's motion and written argument supporting the answer.
The questions discussed had our very careful attention upon original submission in both formal and informal conferences because of the nature of the case and the penalty inflicted, and the conclusions stated involved no differences of opinion on the part of the court. We have again considered the questions in connection with the State's motion and argument, and appellant's answer and argument. There still is no difference of opinion regarding the matter. We see nothing to be gained by further discussion unless we were led to reach a different conclusion.
Believing proper disposition of the case was announced originally, the motion for rehearing is overruled.